Citation Nr: 1040062	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-01 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1990 to September 2001.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran for good cause was unable to appear at 
a hearing before the Board, scheduled at her request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND
 
In her application for a total rating, dated in January 2006, the 
Veteran stated that she had last worked in June 2005.  The 
Veteran's current combined service-connected disability rating is 
90 percent for both psychiatric and physical disabilities.  Under 
the duty to assist, a VA examination is necessary to decide the 
claim as the claim for a total disability rating cannot be denied 
without evidence of the effect the Veteran's disabilities have on 
her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1995).

In July 2008, the Veteran submitted evidence, eight pages, and a 
waiver by FAX.  Other than the FAX cover sheet, neither the 
evidence nor the waiver was attached.  The Veteran should be 
afforded the opportunity to resubmit the evidence.  





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to 
resubmit the evidence she faxed in July 
2008. 

2.  Afford the Veteran a VA psychiatric 
examination to determine whether it is at 
least as likely as not that the Veteran's 
service-connected major depression 
prevents her for obtaining or following 
substantially gainful employment. 

The VA examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the evidence both for and 
against the conclusion is so evenly 
divided that it sound to find in favor of 
the claim as it is to find against the 
claim. 

The claims file should be made available 
to the examiner for review.

3.  Afford the Veteran a VA general 
medical examination to determine whether 
it is at least as likely as not that the 
Veteran's service-connected physical 
disabilities [lumbosacral strain; TMJ; 
migraine headache; right 3rd metatarsal 
fracture; retropatellar pain syndrome, 
right and left, hip tendinitis, right and 
left; and right knee scar] prevent her for 
obtaining or following substantially 
gainful employment. 




The VA examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the evidence both for and 
against the conclusion is so evenly 
divided that it sound to find in favor of 
the claim as it is to find against the 
claim. 

The claims file should be made available 
to the examiner for review.

4.  After the above development is 
completed, adjudicate the claim for a 
total disability rating for compensation 
based on individual unemployability.  If 
benefit remains denied, furnish the 
Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


